Title: To James Madison from Robert R. Livingston, 20 June 1804
From: Livingston, Robert R.
To: Madison, James



Dear Sir
Paris 20 June 1804
I have reflected much upon the state of our affairs with respect to the Floridas. My sentiment still is as it always has been that we should not hesitate to take possession of West Florida and act as if no doubt could be entertained of our title. Once in possession France would find it necessary to make Spain acquiesce in it as it would be very repugnant to her interest at this time to suffer hostilities between the two nations which would render it still more difficult for Spain than it now is and it is now sufficiently so to pay her tribute to France. At first view perhaps it would appear advisable if you do not take possession to make a direct application to France for the territory but this would be so easily deferred and negotiated about without coming to any conclusion and France has so many reasons for wishing to temporise with Spain that I should not hope much from such an application while we are out of possession and I should fear that a great private interest would defeat your object. I have intimated to you that I had projected to reconcile this with our purchase of Louisiana and had given the intimations that were necessary upon this subject which I doubt not had their effect in suggesting the resolution to sell. The appointment of Mr. Monroe and the foolish publication of our view in the debates of Congress rendered this impossible. Whether we should have made a better bargain by pursuing the path I had chalked out I know not but I think we should: as it was the sale of Louisiana brought no profit to a shop that has not usually seen a customer pass by. I have reason to think it is still open for the sale of Florida but I have always spoken of West Florida as ours which has never been contradicted and of East Florida as of too little moment to afford a bon pot de vin besides that it was out of my department to treat for it. Under this view I have found a facility in getting the recommendation I have mentioned to the French minister in Spain to aid Mr. Pinkney’s negotiation. Should it now appear that our title to West Florida is uncertain and that it is also an object of negotiation they will easily see that it is a matter of sufficient importance to merit a good price and of course that something may be collected from it for the privy purse. If my former letters have been sufficiently explicit you will understand the cheapest and most certain method of negotiating here and as I have reason to believe in Spain when a proper understanding is established between the negotiators which is a point of some delicacy and must be carefully managed. West Florida is doubtless our first object: with this in our hand Spain will easily be induced to part with the rest. If you prefer the way of negotiation to that of force and find as I fear you will your negotiation in Spain ineffectual I would recommend that you make up your minds as to the sum that you are willing to give for the establishment of your boundary at the Perdido. If this is adequate to the expectation of- - - - - - - a direct application may be made to the emperor claiming it as part of your purchase and stating strongly the reasons upon which you found your claim and insisting upon the delivery conformably to the treaty. These reasons will I think be found sufficiently cogent if backedby a million of livres. I only guess at the sum for I have taken no measures to ascertain it but I think the ways may be smoothed both here and in Spain through the channel I should point out with something like this in hand and perhaps for less. [I am] aware of the difficulty that will arise from the nature of our government for it is not to be expected that this can be done if any other person than that negotiator and the president to whom the minister must account. How far these difficulties are to be got over you sir are the proper judge. I can only point out to you the mode in which this business can be most effectually done. If the nature of our government prevents our availing ourselves of advantages that others possess we have nothing left for it but to pursue the common course. Perhaps it may lead to the same end but certainly neither so soon or on such easy terms. I have the honor to be Dear Sir With the most respectful attachment Your most obt hum: Servt
Robt R Livingston
